TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00849-CR


William Charles Taylor, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-07-300708, HONORABLE BOB PERKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant William Charles Taylor seeks to appeal from the trial court's findings of
fact, recommendation, and order to transmit the record related to Taylor's post-conviction 
application for writ of habeas corpus in a felony case.  This Court does not have appellate
jurisdiction over the order Taylor is attempting to appeal.  See Tex. Code Crim. Proc. Ann.
art. 11.07, §§ 3, 5 (West Supp. 2010) (governing procedures for seeking post-conviction habeas
corpus relief from final felony conviction).  Once an application for habeas relief has been filed
under article 11.07, the trial court makes any necessary findings of fact, then forwards its findings
and the record to the court of criminal appeals for a final ruling on the application for relief.  Id.  The
record reflects that the trial court followed this procedure, and that the court of criminal appeals
denied the requested relief on November 10, 2010.  The court of criminal appeals has exclusive
jurisdiction to determine the merits of an application for writ of habeas corpus under article 11.07. 
See id.  Because we lack jurisdiction over the challenged order, this appeal is dismissed.


						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   June 10, 2011
Do Not Publish